 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON




 4                                                                 Jan 10, 2019
                                                                       SEAN F. MCAVOY, CLERK


 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7
      LATALIA PATTERSON, on behalf
 8    of herself and all others similarly       NO: 2:18-CV-161-RMP
      situated,
 9                                              ORDER OF DISMISSAL WITH
                               Plaintiff,       PREJUDICE
10
            v.
11
      PETERSON ENTERPRISES, INC., a
12    Washington collection agency, doing
      business pursuant to UBI No.
13    601438603,

14                             Defendant.

15

16         BEFORE THE COURT is Plaintiff’s Stipulated Motion to Dismiss Case with

17   Prejudice, ECF No. 28. Having reviewed the Stipulation and the record, the Court

18   finds good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

19         1. Plaintiff’s Stipulated Motion to Dismiss Case with Prejudice, ECF No. 28,

20               is GRANTED.

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 2             to any party.

 3         3. All pending motions, if any, are DENIED AS MOOT.

 4         4. All scheduled court hearings, if any, are STRICKEN.

 5         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 7   close this case.

 8         DATED January 10, 2019.

 9
                                                s/ Rosanna Malouf Peterson
10                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
